DETAILED ACTION
This action is responsive to the Applicant’s response filed 01/04/22.
As indicated in Applicant’s response, claim 1 has been amended.  Claims 1, 3-19 remain and are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 15, 19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, 17 of U.S. Patent No. 10,705,843 (hereinafter ‘843).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
Instant claim 1							‘843 claim 1
A method of checking for a stall condition in a processor comprising: inserting the inline instruction sequence into
 a thread of instructions, the inserted inline instruction 



first instruction, wherein the timing register functions as a 
timer for the processor, 
read the results from the timing register during processing 
of a second instruction,

determining the number of cycles from reading timing 
registers at respective execution points of the thread instruction; 
wherein the inline instruction is executed by the processor 
in sequence with the thread instructions for determining a number of cycles a processor undergoes to complete the  instruction,
determining a difference between the result read from the
 timing register of the first instruction and the result read 
during processing of the second instruction, and using the difference to determine if there is a stall condition in the processor.
comparing the number of cycles to complete the 
instruction to a threshold; determining that the thread has stalled in the processor. 
executing the thread of instructions with the inserted inline instruction sequence;
executing an instruction in the plurality of instructions 
that contains the in-line instruction sequence.


Hence, instant claim 1 is deemed containing an obvious variant to the features recited with ‘843 claim 1, although the respective language is not mutually mirroring each other.

	Instant claim 15					‘843 claim 10
method of determining if a thread has stalled in a processor, 
the thread comprising a plurality of instructions, comprising: inserting an inline instruction sequence into the thread; executing the thread with the inserted inline instruction sequence;
method of checking for a stall condition in a processor comprising: inserting an inline instruction sequence into a thread, the  inline instruction sequence configured to be processed  by the processor in sequence with the thread; 
executing the thread containing the inline instruction 
sequence; the inline instruction sequence configured to:  

comparing the amount of time to complete the inline 
instruction sequence to a threshold;
read a result from a timing register during processing of a 
first instruction  in the inline instruction sequence and store
 the result in a first register, and 
read a result from the timing register during processing of a second instruction in the inline instruction sequence and
 store the result in a second register;
using the comparison to determine if the thread has stalled
 in the processor.
using the comparison of the result in the first register with 
the result in the second register to determine if there is a
 stall condition in the processor.


Instant claim 15 for comparing a time amount between two consecutive instructions execution for a time differential thereby to determine existence of a stall condition is deemed obvious varianet to the subject matter of ‘843 claim 10, which recited comparing of registered timing result (from first and second instructions) and using the comparison to determine a stall.

	Instant claim 19					‘843 claim 17
program instructions for checking for stalls in a pipeline of a processor, comprising instructions as an in-line instruction sequence to be added to a thread, to:
read a first result from a timebase register during processing 
of a first instruction of the thread; read a second result from
 the timebase register during processing of a second
 consecutive instruction of the thread;
program instructions  for checking for stalls in a pipeline of a processor, comprising instructions executable to cause:
reading a result from a timebase  register and storing the 
result in a first register during processing of a first
 instruction of the thread of instructions; reading the
 result from the timebase register and storing the result
 in a second register during processing of a second, 
consecutive instruction of the thread of instructions;
the program instructions configurable as an in-line 
instruction sequence to be added to a thread and executable
 by the processor, to
inserting into a thread of instructions to be executed by the processor an in-line instruction sequence; wherein the 
inline instruction is executed by the processor in sequence 
with the thread instructions,  
determine a difference in value between the second result
 and the first result, and
compare the difference to a threshold to determine whether there is a stall in the processor.
determining a difference in value between the second 
register and the first register, and comparing the difference 
to a threshold, wherein the comparison is a check on 
whether there is a stall in the pipeline of the processor

		
 	Instant claim 19 for determining a difference in comparing timebase-registered data respectively from a first instruction and a second instruction to determine a stall is deemed obvious variant to ‘843 (claim 17) check of stall from effect of reading timebase result from first and second instruction, and use difference in value thereof by comparision to determine a stall.
	Dependent instant claims 3-14, 16-18 are therefore all considered un-patentable (emphasis here) for their being depending upon a rejected base claim.
Allowable Subject Matter
Claims 3-4, 8-10, 16-18 are objected to for being dependent upon a rejected base claim (see the Double Patenting rejection from above), but would be allowable (pending resolution of respective rejected state in the base claims) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
January 15, 2022